NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


IEASCHA J. FINN,                         )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-5079
                                         )
7-ELEVEN, INC.,                          )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 30, 2018.

Appeal from the Commission on Human
Relations.

Ieascha J. Finn, pro se.

Suzanne M. Boy of Henderson, Franklin,
Starnes & Holt, P.A., Fort Myers, for
Appellee.




PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and BLACK, JJ., Concur.